Name: Commission Regulation (EC) No 1408/1999 of 29 June 1999 amending Regulation (EC) No 1487/95 establishing the supply balance for the Canary Islands for products from the pigmeat sector and fixing the aid for products coming from the Community
 Type: Regulation
 Subject Matter: regions of EU Member States;  trade;  economic policy;  animal product
 Date Published: nan

 Avis juridique important|31999R1408Commission Regulation (EC) No 1408/1999 of 29 June 1999 amending Regulation (EC) No 1487/95 establishing the supply balance for the Canary Islands for products from the pigmeat sector and fixing the aid for products coming from the Community Official Journal L 164 , 30/06/1999 P. 0049 - 0050COMMISSION REGULATION (EC) No 1408/1999of 29 June 1999amending Regulation (EC) No 1487/95 establishing the supply balance for the Canary Islands for products from the pigmeat sector and fixing the aid for products coming from the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 introducing specific measures for the Canary Islands concerning certain agricultural products(1), as last amended by Regulation (EC) No 2348/96(2), and in particular Articles 3(4) and 4(4) thereof,(1) Whereas in application of Articles 2, 3 and 4 of Regulation (EEC) No 1601/92, it is necessary to amend Commission Regulation (EC) No 1487/95(3), as last amended by Regulation (EC) No 2709/98(4), in order to determine for the pigmeat sector and for the 1999/2000 marketing year, on the one hand, the quantities of meat of the forecast supply balance with benefit from an exemption from the duty on imports from third countries or from an aid for deliveries proceeding from the rest of the Community, and on the other hand, the quantities of pure-bred breeding animals originating in the Community which benefit from an aid with a view to developing the potential for production in the archipelago of the Canaries;(2) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1Annexes I, II and III to Regulation (EEC) No 1487/95 are hereby replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on 1 July 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 June 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 173, 27.6.1992, p. 13.(2) OJ L 320, 11.12.1996, p. 1.(3) OJ L 145, 29.6.1995, p. 63.(4) OJ L 340, 16.12.1998, p. 25.ANNEX"ANNEX IForecast supply balance for the Canary Islands regarding products from the pigmeat sector for the period 1 July 1999 to 30 June 2000>TABLE>ANNEX IIAmounts of aid granted for products coming from the Community market>TABLE>NB:The product codes as well as the footnotes are defined in Commission Regulation (EEC) No 3846/87.ANNEX IIISupply in the Canary Islands of pure-bred breeding pigs originating in the Community for the period 1 July 1999 to 30 June 2000>TABLE>"